Case 9:20-mj-08416-DLB Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 6




                                                                  SP

                                                            Dec 16, 2020

                                                                    West Palm Beach




                      16th

  December 16, 2020
Case 9:20-mj-08416-DLB Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 6
Case 9:20-mj-08416-DLB Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 6
Case 9:20-mj-08416-DLB Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 6




                                   16th
Case 9:20-mj-08416-DLB Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 6
Case 9:20-mj-08416-DLB Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 6
